Exhibit 10.2
 
 
FIRST AMENDMENT TO
ACQUISITION AGREEMENT
 
This First Amendment to Acquisition Agreement (this "Amendment"), dated as of
November 8, 2013, is entered into by and among Smokin Concepts Development
Corporation, a Colorado corporation (“SCDC”), Bourbon Brothers Holding Company,
LLC, a Colorado limited liability company (“BBHC”), and JW Roth and Robert B.
Mudd (the “Principals”), in order to amend that certain Acquisition Agreement,
dated as of September 30, 2013 (the “Acquisition Agreement”). Capitalized terms
used herein but not otherwise defined shall have the meaning set forth in the
Acquisition Agreement.
 
WHEREAS, in addition to issuing SCDC Common Stock to BBHC Class B Non-Voting
members, the Board of Directors of SCDC desires to establish a class of
preferred stock, no par value (the “SCDC Series A Convertible Preferred Stock”)
and issue shares of the SCDC Series A Convertible Preferred Stock to the Class A
Voting members of BBHC pursuant to the terms of this Amendment.
 
NOW THERFORE, in consideration of the mutual covenants set forth herein and in
the Acquisition Agreement and for other good and valuable consideration, and
intending to be legally bound, the parties do hereby amend the Acquisition
Agreement as follows:
 
1.   Section 1.1 “The Contribution” of the Acquisition Agreement is hereby
amended and restated in its entirety as follows (amended language in italics):
 
1.1  
The Contribution.  On the terms and subject to the conditions set forth in this
Agreement, at the Effective Time, (a) the BBHC Members will contribute all of
their right, title and interest in BBHC to SCDC (the “Contribution”), and (b) in
exchange, SCDC will issue shares of SCDC Common Stock to Class B Non-Voting
members and SCDC Series A Convertible Preferred Stock to Class A Voting members
(the “Shares”) in the amount determined under Section 2.1 below.

 
2.           Section 1.7 “Spinoff of Certain Assets” in the Acquisition
Agreement is hereby and restated in its entirety as follows (amended language in
italics):
 
1.7 Spinoff of Certain Assets.  Immediately prior to the Effective Time BBHC and
its subsidiary Bourbon Brothers Restaurant Group, LLC (“BBRG”) shall have
transferred 49% of its ownership (the “Spinoff”) in Bourbon Brothers Southern
Kitchen Colorado Springs, LLC (“BBSK” f/k/a Bourbon Brothers Smokehouse and
Tavern Colorado Springs, LLC) to Bourbon Brothers Investors, LLC, an entity
consisting of BBHC’s Class A Voting and Class B Non-Voting members immediately
preceding the time of the Transaction.
 
3.           Section 2.1 “Effect of the Contribution on Capital Stock” of the
Acquisition Agreement is hereby amended and restated in its entirety as follows
(amended language in italics):
 
 
1

--------------------------------------------------------------------------------

 
 
2.1           Effect of the Contribution on Capital Stock.  At the Effective
Time, as a result of the Contribution of BBHC Units, each Class A Voting Unit
representing membership interests in BBHC (each “Class A Voting Unit”) will be
contributed to SCDC in exchange for the number of shares of SCDC Series A
Convertible Preferred Stock (the “Class A Contribution Consideration”) equal to
the Exchange Ratio.  At the Effective Time, as a result of the Contribution of
BBHC Units, each Class B Non-Voting Unit representing membership interests in
BBHC (each “Class B Non-Voting Unit” and collectively with the Class A Voting
Units, the “Units”) will be contributed to SCDC in exchange for the number of
shares of SCDC Common Stock (the “Class B Non-Voting Contribution Consideration”
and collectively with the “Class A Voting Contribution Consideration”, the
“Contribution”) equal to the Exchange Ratio.  The “Exchange Ratio” is 2.0272042
if 19,000,000 Units are outstanding at the Effective Time, calculated based on
the holders of outstanding capital stock of SCDC (of which there are 9,629,220
shares outstanding) owning 20% of SCDC after the Closing. If necessary, based on
the number of Units and shares outstanding at the Effective Time, the Exchange
Ratio will be adjusted accordingly.
 
A table representing the effect pre-Transaction and post-Transaction is
reflected here:
 

   
Amount and Nature of Ownership Pre-Transaction
   
Post-Transaction Basis Number of Common Shares
   
Post-Transaction Basis Number of Series A Convertible Preferred Shares
   
Post-Transaction Basis of Votes
 
BBHC Class A Voting Units
    10,000,000       -       20,272,042       506,801,050                      
             
BBHC Class B Non-Voting Units
    9,000,000       18,244,838       -       18,244,838                        
           
SCDC Common Shares
    9,629,220       9,629,220       -       9,629,220                          
         
Total
            27,874,058       20,272,042       534,675,108  

 
4.         Section 2.2.a. “Payment”, the second sentence and last sentence shall
be amended to add “and SCDC Series A Convertible Preferred Stock” immediately
following “SCDC Common Stock”.
 
5.         Section 2.2.c. “Payment”, is hereby amended to add “and SCDC Series A
Convertible Preferred Stock” immediately following “SCDC Common Stock” at each
occurrence.
 
6.         Section 3.1.c. (amended language in italics)
 
(i)  
Upon signing this agreement, the outstanding equity interests will consist of no
more than 10,000,000 Class A Voting Units and 9,000,000 Class B Non-Voting
Units. Included in Schedule 3.1.(c)(i) is the complete list of Members and Units
owned.  There are no other outstanding Units;

 
(ii)  
Upon signing this agreement, BBHC has options, warrants or other rights issued
and outstanding to acquire 1,410,000 Class B Units, of which 600,000 are vested.
Schedule 3.1(c)(ii) will be provided at closing and will include a complete list
of all BBHC Rights. There are no other outstanding BBHC Rights;

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
7.         Section 3.1.h. “BBHC Representations and Warranties” (the first h. in
that section) is hereby amended and restated in its entirety as follows (amended
language in italics):
 
h.           as of the Closing :
 
(iii)  
the outstanding equity interests will consist of no more than 10,000,000 Class A
Voting Units and 9,000,000 Class B Non-Voting Units.  Included in
Schedule 3.1(c)(i) is the complete list of Members and Units owned.  There are
no other outstanding Units;

 
(iv)  
BBHC has options and warrants or other rights issued and outstanding to acquire
1,360,000 Class B Non-Voting Units, of which 600,000 are vested.  Included as
Schedule 3.1(c)(ii) is a complete list of the BBHC Rights.

 
8.         Section 3.1(l) “BBHC Representations and Warranties” is hereby
amended and restated in its entirety as follows (amended language in italics):
 
 
(l)
BBHC does not have any liability or obligation, whether accrued, absolute,
contingent or otherwise in excess of $5,000, except (i) as reflected on the BBHC
Financial Statements, or (ii) as incurred in the ordinary course of business
after the date of the BBHC Financial Statements, or (iii) as incurred in
connection with any debt financing relating to the construction of and
operations for the commencement of the second BBHC restaurant.

 
9.        Section 3.1(p) “BBHC Representations and Warranties” is hereby amended
to add (amended language in italics) “Except as may be incurred in connection
with debt financing relating to the construction of and operations for the
commencement of the second BBHC restaurant, BBHC has good and marketable title
to all of its material property or assets, except for the obligation BBSK has to
BBLLC in the event of default on the lease or end of lease term that certain
assets, including tenant improvements would be encumbered and have certain
claims by BBLLC, free of all mortgages, liens, charges, pledges, security
interests, encumbrances, claims or demands whatsoever, and no other property
rights are necessary for the conduct of the business of BBHC as currently
conducted or contemplated to be conducted; and BBHC knows of no claim or basis
for any claim that might or could adversely affect the right thereof to use,
transfer or otherwise exploit such property rights;
 
10.        Section 4.1(c)(i). “SCDC Representations and Warranties” is hereby
amended to change “20,000,000” to “20,750,000”.
 
11.        Section 6.1.e. “Mutual Conditions” of the Acquisition Agreement is
hereby amended and restated in its entirety as follows (amended language in
italics):
 
 
e.
Immediately prior to the Effective Time BBRG shall have transferred 49% of its
ownership (the “Spinoff”) in BBSK to Bourbon Brothers Investors, LLC.

 
 
3

--------------------------------------------------------------------------------

 
 
 
12.        Section 9.1 “Definitions” is hereby amended to add the following
definition: “SCDC Series A Convertible Preferred Stock” means shares of SCDC
Series A Convertible Preferred Stock which have the following rights and
preferences:
 
·  
Rank pari passu to the common stock with regard to liquidation preferences;

·  
Vote with the common stock on all matters submitted to a vote;

·  
Each share of SCDC Series A Convertible Preferred Stock shall be equal to 25
votes;

·  
Participate in dividends with the common stock on an as-converted basis;

·  
Any Series A Convertible Preferred Stock that is converted will be cancelled;
and

·  
Convert, at any time, into common stock on a one for one basis.

 
13.         Except as expressly set forth herein, the Acquisition Agreement
shall continue in full force and effect in accordance with its terms.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, BBHC, SCDC and the Principals have caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorized.
 
 
 
SMOKIN CONCEPTS DEVELOPMENT CORPORATION
 
 
By:    /s/ Robert B.
Mudd                                                                      
Name:     Robert B. Mudd
Title:  Interim CEO and Interim CFO, Chairman
 
 
 
BOURBON BROTHERS HOLDING COMPANY
 
 
By:   /s/ J. W.
Roth                                                                  
Name:  J.W W. Roth
Title:  Founder
 
 
PRINCIPALS
 
 
/s/ J. W. Roth            
J. W. Roth, Principal
 
 
/s/ Robert Mudd 
Robert Mudd, Principal
 
 
 
 
5

--------------------------------------------------------------------------------

 
 